Pennewill, C. J.,
delivering the opinion of the court:
The above case is before the court upon an agreed statement of facts.
*407The questions of law to be determined are:
[1] First. Whether the' lien of the judgments mentioned upon the real estate of the deceased has been lost by the operation of the statute known as the ten-year lien law. Three of the judgments were recovered upon rules of reference against the executrix of the deceased, and the remaining judgment was entered against the deceased in his lifetime. The latest of said judgments was entered in June 1891, and all were due at the time of entry.
We are clearly of the opinion that the lien of said judgments is lost.
[2] Second. Whether, notwithstanding the loss of the lien of the judgments under said statute, the real estate is nevertheless liable for the payment of the debts of said deceased.
While there is no statute in this state expressly limiting the period of liability of the real estate of a deceased person for the payment of his debts, we are of the opinion that the power to sell for the payment of debts, which is created, or conferred, by statute, should be exercised within a reasonable time after the death of the debtor. Such is certainly the policy of the law.
The reasoning of the Supreme Court of the United States in. the case of Ricard v. Williams, et al., 7 Wheat. 61, 5 L. Ed. 398, seems to us to be sound, reasonable and unanswerable. That, was a case which arose in the State of Connecticut, where the law upon the question under consideration was practically in the* same condition as in this state, except that the statute of limitations was there fifteen years.
Justice Story, in delivering the opinion of the court in that' case, said:
“A power to sell the estate for the payment of debts being created by the law ought not to be so construed as to work mischiefs against the intent of the law. It ought to be exercised within a reasonable time after the death of the intestate; and gross neglect or delay on the part of the creditors for an unreasonable time, ought to be held to be a waiver or extinguishment of it. * * * What, then, is to be deemed a reasonable time for the exercise of this power to sell? It has been argued that the case of such a power is within the purview of the statute of limi*408tations of Connecticut; and if not, that the reasonable time for its exercise is to be fixed by analogy to that statute. The statute provides that no person shall, at any time thereafter, make entry into any lands or tenements, but within fifteen years next after his right or title shall first descend or accrue to the same, with a saving in favor of infants, femes covert,” etc. 7 Wheat. 116, 117, 5 L. Ed. 398.
In conformity with the decision in the Supreme Court case, we hold, under the facts stated, that the power to sell the real estate mentioned and described in this case could not be exercised after the expiration of twenty years from the time when said judgments became due and payable, and that therefore said real estate is not liable for the debts represented by said judgments.
And now, to wit, this ninth day of April, A. D. 1912, it is ordered that judgment be entered in favor of the plaintiff and against the defendant for the sum of one hundred dollars damages, together with costs of suit.